MEMORANDUM ***
Harbinder Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ order affirming an immigration judge’s (“U”) decision denying his application for asylum, withholding of removal and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Garrovillas v. INS, 156 F.3d 1010, 1013 (9th Cir.1998), and we deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility determination based on inconsistencies between Singh’s passport entries from October 1990 and Singh’s testimony regarding the timing of his persecution and his decision to leave India in November 1990. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001).
Because Singh failed to demonstrate that he was eligible for asylum, it follows that he did not satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Substantial evidence supports the IJ’s denial of CAT relief because Singh did not establish that it is more likely than not he would be tortured if returned to India. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.